DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of Group 2 in the reply filed on 4/6/21 is acknowledged.
	Claims 81-86, 88 and 90-113 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The indicated allowability of claim 82 is withdrawn in view of the newly discovered reference(s) to Kudla et al. (PLoS Biology, 2006, Vol. 4, No. 6).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(New Rejection) Claims 80-86, 88 and 90-112 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US Patent 9,872,900) and Kudla et al. (PLoS Biology, 2006, Vol. 4, No. 6).  

Ciaramella et al. anticipate the instant invention since they teach a vaccine and a method of using said vaccine that comprises a lipid nanoparticle (LNP) comprising a cationic lipid, phospholipid, cholesterol and a PEGylated lipid.  Their LNP can comprise more than one mRNA encoding full-length influenza A proteins HA and NA.  These mRNA sequences can comprise a 5’-cap, a poly A sequence of at least 60 and up to 500 nucleotides, a poly C sequence, a 5’-cap, a 5’ UTR element (which meets the limitation of derived from a 5’-UTR of a TOP gene) and a 3’-UTR element. (see columns 49-51 and claims 1, 3, 18, 20-22)  They also teach that pseudouridine and 1-methyl-pseudouridine can be substituted into their nucleic acid sequences. (see column 4, lines 47-65)  Ciaramella et al. also teach that influenza HAs include multiple different influenza serotypes (H1-H16) and therefore, one of ordinary skill in the art would be motivated to include at least 2, 5, 6 or 7 distinct mRNAs encoding distinct HA.  Ciaramella also teach 3 different influenza A viruses with different NA proteins (H1N1, H7N9 and H10N8). [see claim 1]

However, Ciaramella et al. do not teach increasing the G/C content of the mRNA sequence encoding their influenza A HA and NA proteins.  

Kudla et al. teach the ability of mRNA with experimentally increased G/C content to have enhanced protein expression.  Kudla et al. teach mRNA sequences with these modifications that encode the proteins (IL-2, GFP and Hsp70) exhibited a 100-fold protein expression over GC “poor” mRNA.  [see abstract and figures 2-4]  

	It would have been obvious to one of ordinary skill in the art to modify the methods taught by Ciaramella et al. in order to increase the G/C content of the mRNA sequences that encode for influenza HA and NA proteins.  One would have been motivated to do so, given the suggestion by Ciaramella et al. that mRNA processing and the resulting protein expression is important to their lipid nanoparticle delivery vehicle.  There would have been a reasonable expectation of success, given the knowledge that increasing the G/C content of mRNA sequences can improve overall expression of different proteins, as taught by Kudla et al.  Furthermore, with regard to the claim limitations pertaining to the % of G/C being increased by 7 to 15% relative to wild-type the MPEP § 2144.05 (II) (A) states, “…Optimization Within Prior Art Conditions or Through Routine Experimentation…“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation…”.  In view of Kudla et al. teaching the improved expression of their mRNA encoded proteins by increasing the G/C content, one of ordinary skill in the art would be motivated to determine the optimum amount or % of G/C increase in order to optimize protein expression.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648